Citation Nr: 1410713	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-29 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1941 to June 1945.  He died in August 2009.  The appellant is his surviving spouse. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota, which denied the appellant's claim for service connection for the cause of the Veteran's death, but found that basic eligibility to Dependent's Educational Assistance was established from August 1, 2009.  The appellant appealed the denial of service connection for the cause of the Veteran's death.  Jurisdiction over the case was subsequently returned to the VA RO in Los Angeles, California.

When this case was previously before the Board in August 2013, it was remanded for additional development.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 

FINDINGS OF FACT

1.  The Veteran died in August 2009 due to respiratory failure, with community acquired pneumonia and chronic hydro pneumothoraces as conditions leading to the respiratory failure, and with diabetes mellitus type II and hypertension as other significant conditions contributing to death but not resulting in the underlying cause.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, a fragment wound of the mid-thoracic area and left posterior chest, and a fragment wound scar of the right buttock; he also was in receipt of a total disability rating based upon individual unemployability from October 30, 2000, until the time of his death in 2009.

3.  The Veteran's community-acquired pneumonia, chronic hydro pneumothoraces, hypertension and diabetes did not develop until more than one year following his discharge from service and were not etiologically related to the Veteran's active service or to his service-connected disabilities.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or substantially or materially contribute to the Veteran's cause of death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C.A. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The appellant was provided VCAA notice in a December 2009 letter, prior to the January 2010 rating decision on appeal.  This notice informed her of the respective responsibilities of the claimant and VA, actions taken on her behalf, and the information or evidence necessary to establish the cause of death claim.  She was also provided with notice of the Dingess and Hupp elements of her claim.
  
The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the appellant have been obtained.  The Board acknowledges that a VA medical opinion has not been obtained in response to the claim of entitlement to service connection for the cause of the Veteran's death.  As discussed below, there is no competent evidence of record indicating that the Veteran's diabetes, hypertension, respiratory failure, community acquired pneumonia and/or chronic hydro pneumothoraces were related to his active service or his service-connected disabilities, or that his service-connected disabilities played any other causal role in his death.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes mellitus or hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Board has reviewed all of the evidence of record with a focus on the evidence relevant to this appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate her claim and what the evidence of record shows, or fails to show, with respect to her claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran died in August 2009.  During his lifetime, the Veteran was service-connected for posttraumatic stress disorder, a fragment wound of the mid-thoracic area and left posterior chest, and a fragment wound scar of the right buttock.  He also was in receipt of a total disability rating based upon individual unemployability from October 30, 2000, until the time of his death in 2009.  

The death certificate shows that his death was due to respiratory failure, with community-acquired pneumonia and chronic hydro pneumothoraces as conditions leading to the respiratory failure, and with diabetes mellitus type II and hypertension as other significant conditions contributing to death but not resulting in the underlying cause.  The appellant contends that the Veteran's community-acquired pneumonia and chronic hydro pneumothoraces, which led to his fatal respiratory failure, were caused by his military service, specifically his service-connected fragment wound of the mid-thoracic area and left posterior chest.  

The Veteran's service treatment records (STRs) document treatment for right upper quadrant pain with heavy coughing and deep inspiration in December 1941.  Coughing persisted in January 1942, and a history of chronic bronchitis was noted in February 1942.  Subacute bronchitis was again noted in March 1942.  This condition seemingly resolved.  A June 1943 chest X-ray study was negative with annotation of lung fields that were clear throughout.  In September 1943, during treatment related to tonsillitis, the Veteran is reported as having had a history of "bronchial trouble" in December 1941.  There is no indication in this report that the "bronchial trouble" was a current condition.  Lungs were also noted as normal in the reports of November 1943 and May 1945 chest X-ray studies.  The STRs are otherwise silent as to any complaints of or treatment for respiratory problems that could be related to pneumonia, hydro pneumothoraces, or respiratory failure.  Thus, while the Board recognizes that the Veteran did experience bronchitis in service, there is no indication that the condition failed to resolve in service, and there is no indication of other symptoms in service suggestive of a chronic respiratory condition that may have led to pneumonia, hydro pneumothoraces, or respiratory failure more than sixty years later.

In addition to the STRs, the medical evidence of record includes many years of outpatient treatment records, as well as several VA examination reports, although none were respiratory in concentration.  A January 1947 VA general examination report notes that the Veteran's respiratory system was normal.  An April 1948 private physician's report includes notation of several physical ailments including epigastric symptoms and nervousness, and with notation that the Veteran's "physical exam was otherwise ess. neg."  An August 1950 VA examination report also shows that the Veteran's respiratory system was normal.  In the years that followed, the medical evidence of record does not show that the Veteran was treated for respiratory illness.  A November 2001 VA (QTC) examination report shows that the Veteran's lungs were clear to auscultation and percussion.  Most recently, VA outpatient during the last ten years of the Veteran's life, from 1999 until 2009, show no complaints of respiratory illness.  June 2002 private treatment records show that the Veteran sought treatment for back pain with shortness of breath, yet in December 2002 the report of another VA (QTC) examination shows that the Veteran's lungs were described as "grossly normal," and contains no indication of respiratory symptoms.  Moreover, these many years of treatment records do not indicate any symptoms related to the Veteran's service-connected fragment wound of the mid-thoracic area and left posterior chest, to include any symptoms that may have led to respiratory failure, pneumonia, or hydro pneumothoraces.

The terminal records from the private hospital in which the Veteran died show that he had been hospitalized for five days in the month prior to his death "for a community-acquired pneumonia," also with a chronic hydroneumothorax.  The records show that he was brought into the hospital on the date of his death by his wife "because he had been progressively getting short of breath and weaker at home."  She reported that he, "had never really recovered from his recent illness since being discharged home."  His past medical history was listed and included  notation of "recent diagnosis of community-acquired pneumonia."  The Veteran died several hours after admission.

Upon careful and compassionate review of the evidence of record, the Board finds that the appellant is not entitled to service connection for the cause of the Veteran's death.  While the Veteran is shown to have experienced bronchitis in service, the bronchitis resolved in service and there is no evidence that it was re-experienced at a later time.  The records following service do not show indications of chronic bronchitis, other respiratory illness, or any indication of respiratory manifestations of the service-connected fragment wound of the mid-thoracic area and left posterior chest.  The condition for which the evidence shows caused the Veteran's death is community-acquired pneumonia, which manifested just one month prior to his death, which was more than sixty years following the Veteran's active service.  The terminal records consistently characterize the condition as "recent" in diagnosis.  There is simply no medical evidence showing a causal connection between the Veteran's cause of death and his active service or his service-connected disabilities.

With respect to whether the appellant's own statements can establish that the Veteran's respiratory failure, community-acquired pneumonia or chronic hydro pneumothoraces was caused by any event of service, or by his service-connected disabilities, the Board notes that VA must consider all favorable lay evidence of record.  38 C.F.R. § 5107(b); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the appellant's own lay statements.  The Board has considered the appellant's statements suggesting the Veteran's death was related to his service, particularly his service-connected fragment wound of the mid-thoracic area and left posterior chest.  The Board does not doubt the sincerity in her belief that these elements caused the Veteran's pneumonia, hydro pneumothoraces, respiratory failure and ultimate death.  However, as a layperson, the appellant is not competent to attribute the Veteran's symptoms and diagnosis to his active service or service-connected disabilities.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board has considered whether there is any other appropriate basis to grant this claim but has found none.  In particular, the Board notes that the appellant has not contended and the evidence does not show that the Veteran developed hypertension or diabetes mellitus in service or until many years thereafter or that either disorder was etiologically related to the Veteran's active service.

Accordingly, for the above reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


